Citation Nr: 0027730	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  99-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $7,640.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to February 1970.

This matter arises from a November 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Buffalo, New York, Regional Office.  
That determination held that waiver of recovery of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran has been rated as totally disabled from a 
service-connected psychiatric disorder since June 1980.

2.  The veteran was married on October 1979, and subsequently 
divorced his wife on September 1, 1992.

3.  The veteran first notified VA that he divorced his wife 
in July 1998.

4.  The veteran was at fault in the creation of the 
overpayment at issue because he delayed in notifying VA of 
his divorce.

5.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the disability compensation program is 
intended.


7.  The veteran's failure to make restitution would result in 
his unfair financial gain.

8.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
disability compensation benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the amount of $7,640 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).

The threshold question is whether the indebtedness at issue 
was properly created; the validity of a given indebtedness 
must be confirmed in order to give rise to the question of 
waiver of its recovery.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).  If it is shown that the overpayment 
was created due solely to administrative error on VA's part, 
then applicable laws provide that the effective date of the 
reduction of the veteran's compensation award would be the 
date of last payment.  See 38 U.S.C.A. § 5112(b)(10); 
38 C.F.R. § 3.500(b)(2).  Therefore, there would be no 
overpayment.  In the instant case, the veteran was married on 
October 13, 1979.  Shortly thereafter, he notified VA of his 
marriage and requested that his spouse be added to his 
disability compensation award in order to permit him to 
receive the 

additional dependency allowance to which he was entitled.  
However, when the veteran was divorced on September 1, 1992, 
he took no such action.  Thus, VA had no way of knowing at 
that time that the veteran was no longer entitled to a 
dependency allowance for a spouse.  Under the circumstances, 
the Board finds that VA was not at fault in the creation of 
the overpayment.  Therefore, the debt did not result from VA 
error, but, instead, was properly created.

Also of note is that the RO considered the facts in this 
case, and concluded that the veteran had not demonstrated 
fraud, willful misrepresentation, or bad faith in the 
creation of the overpayment at issue.  Notwithstanding this, 
however, the Board 
must render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of an intent to deceive or to 
seek unfair advantage by the veteran, no legal bar to the 
benefit now sought on appeal is present.  See 38 C.F.R. 
§ 1.963(a).

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor vis-a-vis VA, 
where the collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the veteran's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
where the failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in his relinquishment of a valuable 
right or his incurrence of a legal obligation.  Id.


The veteran contends that because of his service-connected 
psychiatric disorder and the recent determination that he is 
incapable of managing his financial affairs without 
assistance, he was not at fault in the creation of the 
instant indebtedness.  He contends further that collection of 
the indebtedness would subject him to undue economic 
hardship, and that it would also defeat the purpose for which 
the disability compensation program is intended.  The record 
does not support his contentions.  On no less than three 
occasions, the veteran had promptly applied for a dependency 
allowance for both his first spouse, and his second spouse, 
as well as for a dependent child.  Additionally, the veteran 
was requested to certify information regarding his dependents 
in both 1990 and 1991, and he did so in a timely fashion.  
The record also indicates that the veteran has been notified 
by VA on numerous occasions that he must notify VA promptly 
of any change in the number of his dependents.  Despite this, 
the veteran failed to notify VA of his September 1992 divorce 
until prompted to do so.  Finally, the Board notes that 
although the veteran has been held to be incapable of 
managing his financial affairs without assistance as recently 
as 1998, he nonetheless continues to manage his financial 
affairs with minimal assistance.  Thus, although the 
veteran's psychiatric disorder may affect his cognitive 
processes, there is no evidence to support his contention 
that he was unaware of his responsibilities concerning his 
need to report his September 1992 divorce in a prompt manner.  
As such, the veteran was at fault in the creation of the 
overpayment now at issue.

Notwithstanding the veteran's relative degree of fault in the 
creation of the debt, the 
more pressing question is whether its collection would 
subject him to undue economic hardship by depriving him of 
life's basic necessities.  The appellant submitted VA Form 
20-5655, Financial Status Report on two occasions.  The 
second of these was received by VA in January 1999.  Therein, 
the veteran reported monthly income totaling $2,876 and 
monthly expenses totaling $2,611.46.  Thus, the veteran's 
monthly income exceeds his monthly expenses by $264.54.  
Moreover, the veteran reported more than $700 in monthly 
payments on installment contracts and other debts.  The 
veteran's debt to the Government deserves no less deference 
than his private debts.  Given that his monthly income 
exceeds his monthly expenses by more than $260, and in view 
of the fact that the veteran allocates an additional $730 
monthly towards private debts, the Board finds no reasonable 
basis to conclude that recoupment of the indebtedness at 
issue would subject the veteran to undue economic hardship by 
depriving him of life's basic necessities.

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the disability compensation program is 
intended.  It has not been demonstrated that the purpose of 
this program, i.e., to compensate veterans for disabilities 
that detract from their employment potential, will be 
nullified if a portion of the veteran's disability 
compensation is withheld and applied to the recoupment of the 
indebtedness at issue.  Moreover, there is no indication that 
the veteran either relinquished a valuable right or incurred 
any additional legal obligation by relying upon the VA 
disability compensation program.

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Accordingly, the Board need not 
visit the question of whether the appellant was unjustly 
enriched by his receipt of VA disability compensation 
benefits in excess of that to which he was entitled.  In this 
regard, the appellant's fault in the debt's creation, coupled 
with his failure to demonstrate an inability to repay the 
indebtedness, overrides other equitable considerations.

ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $7,640 is denied.



		
	WARREN W. RICE, JR.
Veterans Law Judge
	Board of Veterans' Appeal

 

